Order entered September 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00901-CV

                                  MICHAEL ZIEHL, Appellant

                                              V.

                               TORNADO BUS COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-10314

                                          ORDER
       Before the Court is court reporter Lanetta Williams’s September 9, 2019 request for a

sixty-day extension of time to file the record. We GRANT the request and ORDER the

reporter’s record be filed no later than November 8, 2019. We caution that further extension

requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE